IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                                No. 01-50889
                              Summary Calendar



                        UNITED STATES OF AMERICA,

                                                       Plaintiff-Appellee,

                                    versus

                              JAVIER SANCHEZ,

                                                       Defendant-Appellant.

                        - - - - - - - - - -
           Appeal from the United States District Court
                 for the Western District of Texas
                     USDC No. MO-01-CR-36-12-S
                        - - - - - - - - - -
                         September 20, 2002

Before DUHÉ, WIENER, and DeMOSS, Circuit Judges.

PER CURIAM:1

     Javier Sanchez appeals his guilty plea conviction for aiding

and abetting possession with intent to distribute marihuana.              He

argues that the district court violated FED. R. CRIM. P. 11 by

failing to fully inform him regarding the effect of supervised

release.

     As part of his plea agreement, Sanchez waived his right to

appeal “any    aspect    of   the   conviction   and   sentence”   with   the


     1
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
exception   of   certain   ineffective   assistance   and   prosecutorial

misconduct claims. Sanchez has not challenged the validity of this

waiver, and the record reveals that he knowingly and voluntarily

agreed to this provision.      See United States v. Portillo, 18 F.3d
290, 292 (5th Cir. 1994).     Because this appeal is in contravention

of the waiver of appeal provision, it is dismissed.           See United

States v. Melancon, 972 F.2d 566, 568 (5th Cir. 1992).

     APPEAL DISMISSED.




                                    2